DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action on the merits is in response to the remarks and amendments received on 18 February 2021. Claims 1, 10, 17, and 19-23 are pending. Claims 1, 17, 19, and 22 are amended. Claims 7, 8, and 18 are cancelled. 

Response to Amendment

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201446232 to Jing Chen et al., (‘232 hereafter) in view of of U.S. Patent Application Publication 2012/0251378 to Abe et al. (‘378 hereafter).
Regarding claim 1, ‘232 teaches An additive manufacturing apparatus for building a part by selectively consolidating flowable material in a layer-by-layer building process comprising an inert gas vessel comprising a build chamber, a layering device for depositing layers of material in the build chamber (Abstract); a scanner for delivering an energy beam to selected areas of each layer to consolidate flowable material of the layer (abstract), a gas flow circuit for generating an inert gas flow through the build chamber, the gas circuit comprising a pump for driving circulation of inert gas through the gas circuit and a cooling device arranged to cool an internal surface of the gas flow circuit to generate cooled inert gas, wherein the cooling device is downstream of the pump and is arranged such that the cooled inert gas is delivered into the build chamber (summary of invention and FIG 1). ‘232 does not teach a window or gas knife.
In the same field of endeavor, additive manufacturing, ‘378 teaches an additive manufacturing apparatus wherein the gas flow circuit is arranged to generate a gas curtain of the cooled inert gas across the build chamber (FIG 16, item 101 and paragraph 0072) for the benefit of protecting the apparatus from fumes. A person having ordinary skill in the art at the 
Regarding claim 10, ‘232 teaches an additive manufacturing apparatus wherein the cooling device comprises a Peltier device, a heat exchanger through which coolant is pumped and/or a refrigeration unit (Summary of invention, a jacketed cooler).
Regarding claim 17, the temperature to which the inert circulating gas is cooled relative to the temperature inside the build chamber is an intended use of the claimed apparatus and is only accorded weight to the degree that the use limits the structure of the claimed invention. The invention described in the ‘232 reference is capable of being used in the manner claimed.
Regarding claim 19, ‘232 does not teach a gas knife. 
In the same field of endeavor, additive manufacturing, ‘378 teaches an additive manufacturing apparatus wherein the gas nozzle and gas exhaust are arranged at either side of the build platform such that the gas knife flows from one side of the build platform to an opposite side (FIG 16, item 101 and paragraph 0072) for the benefit of protecting the apparatus 
Regarding claim 20, ‘232 teaches an additive manufacturing apparatus comprising a controller for controlling modules of the additive manufacturing apparatus including the pump and the cooling device such that, at an end of a build, cooled inert gas is recirculated to cool the build chamber and an object built using the layer-by-layer building process (Summary of invention).
Regarding claim 21, ‘232 teaches an  additive manufacturing apparatus wherein the gas circuit comprises at least one filter located upstream of the pump, the at least one filter arranged for filtering particles from the inert gas (Summary of invention).
Regarding claim 22, ‘232 teaches an additive manufacturing apparatus for building a part by selectively consolidating flowable material in a layer-by-layer building process, comprising an inert gas vessel comprising a build chamber, a layering device for depositing layers of material in the build chamber (FIG 1 item 1); a scanner for delivering an energy beam to selected areas of each layer to consolidate flowable material of the layer, a gas flow circuit for generating an inert gas flow through the build chamber, the gas circuit comprising a pump for driving circulation of inert gas through the gas circuit, a cooling device arranged to cool an internal surface of the gas flow circuit to generate cooled inert gas such that the cooled inert gas is delivered into the build chamber and a controller for controlling modules of the additive manufacturing apparatus including the pump and the cooling device such that, at an end of a 
Regarding claim 23, ‘232 in view of ‘378 teaches an additive manufacturing apparatus wherein the apparatus is configured so that the cooled inert gas delivered into the build chamber is less than 20 degrees centigrade insofar as the prior art combination teaches all of the structure necessary to perform this step. Applicant is reminded that recitations of intended use of a claimed apparatus are not accorded patentable weight.

Response to Arguments

In support of the patentability of the instant claims, applicant has argued that a person having ordinary skill in the art at the time of invention would not have motivation to combine the prior art references. This argument is not persuasive, motivation to combine the references is cited in the above rejections. 
Applicant also argues that the applied prior art reference water jacket’s purpose is not disclosed. This argument is not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). That is to say, the prior art’s reason for cooling the circulating gas flow is immaterial. 
Applicant next argues that the applied prior art references are uncombinable due to the differences in pressure profile in each prior art reference. This argument is not persuasive In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743